Opinion issued September 20, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas


                            NO. 01B11B00587BCV


  O’CONNOR ENTERPRISE GROUP, INC. d/b/a EPCGROUP.NET AND
               ERRIN O’CONNOR, Appellants

                                      V.

                  FACILITEK SERVICES, LLC, Appellee


                  On Appeal from the 133rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-51135


                      MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss the appeal.      No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See
TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2